Campbell, J.,
delivered the opinion of the court.
The vague, inconclusive, and unsatisfactory character of the evidence in this case, and the giving of the third instruction for the State, have determined us to reverse the judgment. This instruction is, in effect, that if the hypothesis of guilt consists with all the facts proved, and accounts for their existence, the jury should convict. This is not correct. The supposition of guilt may be consistent with all the facts in evidence, and may account for their existence, and yet all the facts in evidence may fall short of that convincing proof of guilt necessary to convict on circumstantial evidence.
Judgment reversed, new trial awarded, and case remanded.